No. 04-01-00440-CV
Shiow-Miin PIERCE,
Appellant
v.
Sadruddin KHAWAJA,
Appellee
From the County Court at Law No. 2, Harris County, Texas
Trial Court No. 744,577
Honorable Gary Michael Block, Judge Presiding
PER CURIAM
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice

Delivered and Filed:	October 17, 2001
DISMISSED FOR WANT OF PROSECUTION
	Appellant's brief, which was due on August 8, 2001, has not been filed.  On August 29, 2001,
this court ordered appellant to show cause in writing by September 14, 2001 why this appeal should
not be dismissed for want of prosecution.  Appellant did not respond.  The appeal is dismissed for
want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).   Costs of appeal are taxed against
appellants.
							PER CURIAM
DO NOT PUBLISH